NOT FOR PUBLICATION                           FILED
                                                                         AUG 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LANCE REBERGER,                                 No. 19-15613

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00468-MMD-
                                                CBC
 v.

MICHAEL KOEHN; et al.,                          MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Nevada state prisoner Lance Reberger appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment on Reberger’s claim

concerning his August 1, 2014 medical treatment because Reberger failed to raise a

genuine dispute of material fact as to whether defendants were deliberately

indifferent to his serious medical needs. See id. at 1057-60 (holding deliberate

indifference is a “high legal standard” requiring a defendant be aware of and

disregard an excessive risk to an inmate’s health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      The district court properly granted summary judgment on Reberger’s claim

concerning the denial of seizure medication because Reberger failed to exhaust his

administrative remedies and failed to raise a genuine dispute of material fact as to

whether administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” (citation and internal

quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).


                                          2                                       19-15613
      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Reberger’s request for an in camera review of a video filed with the district

court, set forth in the opening brief, is denied as unnecessary.

      Reberger’s motion to file an oversized reply brief (Docket Entry No. 68) is

granted.

      AFFIRMED.




                                          3                                  19-15613